Citation Nr: 0302309	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  02-14 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation of T12 compression 
fracture with fusion T11-L1, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from November 1971 to 
October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which increased the evaluation of T12 
compression fracture with fusion T11-L1 to 20 percent 
effective July 12, 2000.


FINDINGS OF FACT

1.  The veteran's T12 compression fracture with fusion T11-L1 
is manifested by moderate limitation of motion, complaints of 
pain and no neurological deficits.

2.  The veteran's service connected T12 compression fracture 
with fusion T11-L1 is manifested by a T12 compression 
deformity.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the service connected T12 compression fracture with 
fusion T11-L1 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b)(1); Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.45, 4.59, Diagnostic 
Codes 5292, 5295 (2002).

2.  The criteria for an additional 10 percent disability 
evaluation based upon a demonstrable deformity of the T12 
vertebral body have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. Part 4, Diagnostic Code 
5285 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

VA outpatient treatment records dated July 2000 to September 
2000 show that the veteran was seen in August 2000 with 
complaints of low back pain worsening over the last six 
months.  He reported pain with discomfort into both gluteal 
areas and mainly on the left but had noted some on the right 
with no pain into the legs.  The examination showed some 
flattening of lumbar curve and no spasm noted and no 
radicular pain.  Good heel/toe strength and sensation intact 
and negative straight leg raising.  X-rays revealed 
degenerative changes at T10-T11; T12 vertebral compression 
deformity with healing.  The veteran was again seen in 
September 2000 and it was noted that his back was without 
change since the last examination.  There was no spasm and 
there was mild discomfort with some side bending.  The 
veteran was able to get on the table and lay back and sit up 
with some complaints of discomfort.  

At his August 2000 VA examination, the veteran reported low 
back pain in bar distribution radiating to the right hip.  He 
indicated the pain was progressive and now requiring more 
acetaminophen for relief of pain.  The pain was aggravated by 
walking, standing, or sitting.  He complained of some morning 
stiffness of the low
back and improvement of the back pain with local application 
of heat.  He denied incontinence or aggravation with coughing 
or sneezing and complained of occasional paresthesias over 
the lumbar region in a nonspecific distribution.  The veteran 
indicated that he worked sitting at his desk most of the 
time.

The examination showed that there were no postural defects 
noted and he walked well.  Heel toe walking was intact.  
There was no fatigability or incoordination noted during the 
examination.  He was able to flex the low back to 105 degrees 
with a pulling pain in the lumbar region.  Extension was 
limited to 15 degrees beyond the vertical.  There was 
palpable paraspinous muscle spasm over the lumbar region on 
the right side.  Straight leg raising was negative 
bilaterally.  Reflexes were 2+ and symmetrical.  There were 
no sensory deficits appreciated in the lower extremities.  X-
ray examination of the lumbosacral and thoracic spine 
revealed some degenerative changes at T10 and T11 and at T12 
a compression fracture, anterior wedging with healing bridge 
osteophytes between T11 and L1.  There was minimal 
retrolisthesis motion of approximately 2 mm at the L1-L2 
level on flexion extension movement.

VA outpatient treatment records dated March and August 2001 
show that the veteran was seen in the neurology clinic for a 
consult for chronic low back pain.  The impression was 
musculoskeletal pain probably 2/2 spasms.  It was noted that 
plan included Baclofen and Darvon p.r.n.  In August 2001 it 
was noted that the veteran did not meet the criteria for the 
use of a COX-2 agent and suggested a therapeutic trial of 
acetaminophen or Naproxen or an appropriate dose of 
Salsalate.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes VA outpatient treatment 
records dated July 2000 to August 2001; VA examination dated 
August 2000.  No additional pertinent evidence has been 
identified by the veteran.  Additionally, the record shows 
that the veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefit at issue.  The discussions in the rating decision 
and statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  After receiving the veteran's claim for 
an increase in his back condition, the RO sent the veteran a 
letter dated July 2000 notifying him that a VA examination 
would be scheduled and what additional information would be 
needed from the veteran.  

In a letter dated in april 2002, the RO explained to the 
veteran what information and evidence was necessary to 
substantiate his claim.  The RO also outlined the procedures 
for obtaining such information and evidence, and informed the 
veteran what portion of the evidence and information would be 
obtained by VA and what portion he needed to provide.  For 
these reasons, further development is not needed to meet the 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's T12 compression fracture with fusion T11-L1 is 
currently rated as 20 percent disabling under the provisions 
of Diagnostic Code 5295, lumbosacral strain, which provides 
that lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, is assigned a 20 percent evaluation.  
Severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion is assigned a 40 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

The veteran's low back strain may be rated based on 
limitation of motion of the lumbosacral spine. Diagnostic 
Code 5292 provides a 10 percent evaluation for slight 
limitation of motion, a 20 percent evaluation for moderate 
limitation of motion, and a 40 percent evaluation for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.

Diagnostic Code 5285 provides that where there is vertebral 
fracture without cord involvement or abnormal mobility 
requiring a neck brace (jury mast), the resulting disability 
will be rated in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
a vertebral body.

Analysis

Based on the current record, the medical evidence does not 
show that the veteran's service connected T12 compression 
fracture with fusion T11-L1 warrants an evaluation in excess 
of 20 percent under Diagnostic Code 5295. The medical reports 
do not show severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, to warrant the 
next higher evaluation of 40 percent under Diagnostic Code 
5295. 

With regard to the range of motion, the evidence does not 
establish the presence of severe limitation, which would 
warrant a 40 percent evaluation under Diagnostic Code 5292.  
When the veteran was examined in August 2000, he was able to 
flex forward 105 degrees.  In itself, such forward bending is 
indicative of a good range of motion.  However, it is 
noteworthy that significant pain was noted when the veteran 
flexed his back.  When the pain on motion is taken into 
account, the disabling effects must be considered comparable 
to moderate limitation.  But in view of the actual ability to 
bend forward to 105 degrees, the record does not support a 
finding of severe limitation of motion.

With regard to other manifestations of disability, the August 
2000 VA examination showed that there were no postural 
defects noted and he walked well.  Heel toe walking was 
intact.  There was no fatigability or incoordination noted 
during the examination. There was palpable paraspinous muscle 
spasm over the lumbar region on the right side.  Straight leg 
raising was negative bilaterally.  Reflexes were 2+ and 
symmetrical.  There were no sensory deficits appreciated in 
the lower extremities.

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for an evaluation in excess of 
20 percent for the service connected T12 compression fracture 
with fusion T11-L1 under 38 C.F.R. Part 4, Diagnostic Codes 
5292 and 5295.

However, under 38 C.F.R. Part 4, Diagnostic Code 5285, an 
additional 10 percent disability is warranted in this case.  
This code provides for an additional 10 percent when there is 
a demonstrable demonstrable deformity of a vertebral body.  
In the instant case, August 2000 VA x-rays taken revealed 
degenerative changes at T10-T11; T12 vertebral compression 
deformity.  Therefore, an additional 10 percent disability 
evaluation is justified.


ORDER

An evaluation in excess of 20 percent for the service-
connected T12 compression fracture with fusion T11-L1 is 
denied.

An additional 10 percent evaluation for a deformity of a 
vertebral body is granted, subject to the laws and 
regulations governing the award of monetary benefits.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

